Citation Nr: 1601873	
Decision Date: 01/15/16    Archive Date: 01/21/16

DOCKET NO.  15-35 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Havelka, Counsel





INTRODUCTION

The Veteran served on active duty from July 1947 to February 1950.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Veteran resides within the jurisdiction of the VA RO in Oakland, California.   

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

VA has not met the statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  Review of the record does not document that the appellant has been provided the requisite statutory and regulatory notice with respect to his claims for service connection; since remand is required for other reasons, notice should also be provided.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

At both the VA examination, and in his substantive appeal, the Veteran indicated that, subsequent to his active duty in the Navy, he served in the Tennessee National Guard.  No effort has been made to identify or obtain records related to his National Guard service which may support his claims for service connection.  VA's duty to assist is heightened when records are in the control of a government agency.  Gobber v. Derwinski, 2 Vet. App. 470 (1992).  

Also, a May 2012 VA examination indicated that the Veteran had a 40 year history of hearing loss and that he use hearing aids for the past 17 years.  Medical evidence related to the Veteran's initial evaluation and prescription of hearing aids is pertinet to his claims.  
Accordingly, the case is remanded for the following action:

1.  The Veteran must be provided requisite statutory and regulatory compliant notice and assistance with respect to his claims for service connection and provided the appropriate amount of time and opportunity to identify or submit any additional pertinent evidence in support of her claim.  

2.  The Veteran must be contacted to afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims for service connection for hearing loss and tinnitus, to include all VA and non-VA medical records.  

The Veteran must be asked to provide information with respect the dates and units of his service in the Tennessee National Guard.  Thereafter, the RO must attempt to procure complete copies of Veteran's service treatment records related to his National Guard service.  

The Veteran must be asked to provide all information and necessary releases for VA to obtain all medical records related to his initial post-service diagnosis of hearing loss, including his initial evaluation for hearing aids approximately 17 years ago.  

All attempts to secure this evidence must be documented in the claims file by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

3.  After any development as may be indicated by any response received as a consequence of the actions taken above, the Veteran's claims must be readjudicated.  If any benefit on appeal remains denied, the Veteran and representative must be provided a supplemental statement of the case.  After an adequate opportunity to respond has been provided, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until further notice is received; however, additional evidence or argument may be presented while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

